Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office Action is in response to the RCE of application filed January 27th, 2021. Claims 1-22 were previously pending and subject to the final office action mailed September 29th, 2020. In the RCE, filed January 27th, 2021, claims 1, 21, and 22 were amended and no new matter was added. Therefore, claims 1-22 are currently pending and subject to the following Non-Final office action.

Response to Applicant’s Remarks
	Applicant’s arguments and remarks filed on January 27th, 2021, have been fully considered and each argument will be respectfully addressed in the following response. 

Response to 35 U.S.C. § 101 Arguments
	Applicants arguments filed on pages 9-11 of the Response concerning the previous rejection of claims 1-22 under 35 U.S.C. § 101 have been fully considered and are further moot in view of the amended 35 U.S.C. § 101 rejection for claims 1-22 that can be found starting on page 5 of this Non Final Office Action.
	On pages 9-10 of the Response, the Applicant argues “the alleged abstract idea of ‘certain methods of organizing human activity’ is used ‘to describe concepts relating to: fundamental economic principles or practices […] commercial or legal interactions […] None of these apply to the present claims, which are directed to updating database records based on external data sources […] there is nothing in the claims or specification to support the Examiner’s conclusion that ‘sending [a] shipping address to an address validation service (AVS) 
	Further, on page 10 of the Response, the Applicant argues “the present independent claims are amended to clarify that there are no steps related to “human activity” in the claims at all. For example, claim 1 is amended to clarify that the shipping address is sent to an automated, computerized AVS by a computerized address management system”. The Examiner respectfully disagrees that the independent claims are not directed towards certain methods of organizing human activity in view of these amendments. Although the amended claims clarify that the shipping address is sent to an automated, computerized AVS or computerized carrier validation service by a computerized address management system, these features are still considered to recite concepts of commercial interaction in the form of business relations. As noted by the Applicant on page 9 of the Response, “‘certain methods of organizing human activity’ is used ‘to describe concepts relating to […] commercial or legal interactions (including agreements in the form of contract, legal obligation, advertising, marketing or sales activities or behaviors, and business relations)” (See MPEP 2106.04(a)(2)).
	 Furthermore, on page 10 of the Response, the applicant argues “the specific features impose significant limitations on the alleged abstract idea by tying the recited steps to specific system and therefor impose meaningful limits of the alleged abstract idea”. The Examiner respectfully disagrees that the “specific features impose significant limitations of the alleged abstract idea”. Under the Step 2A Prong 2 analysis that may be found on page 13 of this Non-
	On page 10 of the Response, the Applicant argues “the invention described in the present claims improves the operation and efficiency of the associated computerized address management system by allowing for records to be stored more efficiently than is otherwise possible […] No explanation is provided as to why decreasing the amount of storage needed, and/or increasing the efficiency of storing and retrieving stored address records is not an improvement to the computer system”. In view of the presented claims 1-22, the recited features of these claims are directed towards creating or updating an electronically-stored address record corresponding to a shipping address in a database, where the address record is associated with a plurality of information (such as indications whether the shipping address is valid or invalid, timestamp information, and information flags) that may be retrieved. The features for electronically creating, storing, or retrieving data are not considered to be an improvement to a computer system as the computer system itself is merely being used as a tool to create, store, or retrieve data without any additional claim features that indicate the computer itself is executing a process for storing the information “more efficiently than is otherwise possible in conventional address management systems”. Furthermore, the courts have recognized that receiving or transmitting data over a network, electronic recordkeeping, and retrieving information in a memory are well-understood, routine, and conventional functions when they are claimed in a generic manner or as insignificant extra-solution activity (see MPEP 2106.05(d) (II). Thus, the steps involving the transmitting and receiving of data over a network and storing/retrieving data in a database, individually and in combination with the additional 
	On page 11 of the response, the Applicant remarks “For at least these reasons, the rejection under §101 should be withdrawn”. In view of the amendments to independent claims 1, 21, and 22, the Examiner has set forth an amended 35 U.S.C. § 101 rejection that may be found staring on page 6 of this Non Final Office Action. 

	Response to 35 U.S.C. § 103 Arguments
	Applicant’s remarks filed on pages 11-13 of the Response concerning the previous rejection of claim 1-22 under 35 U.S.C. § 103 have been fully considered and are further moot in view of the amended 35 U.S.C. § 103 rejection below. 
	On page 11-12 of the Response, the Applicant argues “Bagsby does not disclose a validation request is “adapted” […] there is no disclosure or suggestion that the “address validation” has any relation to any postal carriers at all […] there is so disclosure whatsoever of the relationship of the address to any carrier, much less multiple carriers”. Further, on page 13 of the Response, the Applicant argues “the proposed combination of Seaberg and Bagsby fails to render the claims obvious. Crutcher and other references of record fail to remedy this defect of the combination of Seaberg and Bagsby”. In view of the amendments to claims 1, 21, and 22, the Examiner has set forth an amended 35 U.S.C. § 103 rejection for claims 1-22 that may be found starting on page 19 of this Non Final Office Action. 

 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case being an abstract idea, without significantly more. A two part test is applied to determine if claims are directed to statutory subject matter. 

Step 1
	In this instant case, claims 1-20 are directed to a method (i.e. a process), claim 21 is directed to a system (i.e. a machine), and claim 22 is directed to a computer-readable medium (i.e. a manufacture). As discussed above, the computer readable medium has been treated as though it is a non-transitory computer readable medium in the interest of compact prosecution.   Thus each of the claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea, as will be discussed in further detail in the analysis to follow. 

Step 2A- Prong One
	In step 2A, it is determined whether the claims are directed to an abstract idea. Claims 1-22 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations in the human mind but for the recitation of generic computer components. In particular, the functions being performed by the independent claims 1,21, and 22 are concepts relating to relaying mailing address data and collecting information, analyzing it, and displaying results of the collection and analysis (see MPEP 2106.04 (a)(2)(III)). Viewed as a whole, claims 1-22 are directed to receiving address data and relaying said mailing address data to multiple 

	Independent claim 1 recites, in part:
Receiving the shipping address 
	This limitation, as recited, is directed to a mental process. In particular, this limitation is directed to concepts of collecting information in a manner that is analogous to human mental work. 

Sending the shipping address to an address validation service (AVS) for validation 
	This limitation is directed to certain methods of organizing human activity; namely, this limitation is directed towards commercial interactions and business relations.

Receiving a response indicating whether the shipping address is valid for a first carrier
	This limitation, as recited, is directed to a mental process. In particular, this limitation is directed to concepts of collecting information in a manner that is analogous to human mental work. Further, this limitation is directed to certain methods of organizing human activity; namely, this limitation is directed towards commercial interactions.

Requesting a second carrier to at least validate the shipping address for the second carrier;
	This limitation is directed to certain methods of organizing human activity; namely, this limitation is directed towards commercial interactions and business relations.

Receiving a response from the second carrier indicating whether the shipping address is valid for the second carrier
	This limitation, as recited, is directed to a mental process. In particular, this limitation is directed to concepts of collecting information in a manner that is analogous to human mental work. Further, this limitation is directed to certain methods of organizing human activity; namely, this limitation is directed towards commercial interactions and business relations.

Creating or updating a stored address record corresponding to the shipping address to include: an indication that the shipping address is valid or invalid for the first carrier based upon the response from the AVS; and an indication that the shipping address is valid or invalid for the second carrier based upon the response from the second carrier.
	This limitation, as recited, is directed to a mental process. In particular, this limitation is directed to concepts of collecting information, organizing information, analyzing information, and displaying a certain result of the analysis of the collected information in a manner that is analogous to human mental work. Further, this limitation is directed to certain methods of organizing human activity; namely, this limitation is directed towards commercial interactions.

	Thus, the limitations of claim 1 demonstrate a method that, as drafted, recites concepts of collecting information associated with an address, collecting information associated with a validation of an address, analyzing the collected information, and displaying results (creating/updating records) of the collection and analysis  (see MPEP 2106.04 (a)(2)). Further, the limitations directed towards receiving and relaying a shipping address to be validated by an address validation service and second carrier recite concept of commercial interactions (see MPEP 2106.04 (a)(2)). 
claim 2-20 inherit the limitations that recite an abstract idea from their dependence on claim 1. Thus, claims 2-20 recite an abstract idea under the Step 2A-Prong One analysis. Further, dependent claims 2-20 recite limitations that, under their broadest reasonable interpretations, cover performance of certain methods of organizing human activity. The dependent claims will be further discussed in the following analysis. 

	Claim 2 is directed to concepts of collecting information and analyzing said information in a manner that is analogous to human mental work.
	Claim 3 is directed to collecting address information and analyzing said address information by comparing it with address information in an index of address information in a manner that is analogous to human mental work.  
	Claim 4 is directed to collecting timestamp information from a record of address information and performing an analysis in a manner that is analogous to human mental work.
	Claim 5 is directed to communicating an address record to an address validation service to be validated subsequent to determining that the address validation timestamp is current. This limitation is directed towards commercial interactions and evaluating information in a manner that is analogous to human mental work. 
	Claim 6 is directed to collecting address information and analyzing said address information, and displaying certain results of the collection and analysis in a manner that is analogous to human mental work.  
	Claim 7 is directed to communicating an address record to an address validation service to be validated. This limitation is directed towards commercial interactions.
	Claim 8 is directed to collecting information from an address record, analyzing the information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work. 
	Claim 9 is directed to collecting information from an address record, analyzing the information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work. Further, this limitation recites concepts of commercial interactions as it is directed to communicating an address record to an address validation service to be validated.
	Claim 10 is directed to relaying mailing address information and collecting response information from a carrier and evaluating the response information in a manner that is analogous to human mental work. 
	Claim 11 is directed to relaying mailing address information and collecting information from a carrier validation file and evaluating the information in a manner that is analogous to human mental work.
	Claim 12 is directed to collecting address information, organizing said address information, analyzing said address information and displaying the results of said collection and analysis in a manner that analogous to human mental work.  
	Claim 13 is directed to collecting carrier validation information, analyzing the information, and displaying the results of said collection and analysis in a manner that analogous to human mental work.  
	Claim 14 is directed to collecting information, organizing said information, analyzing said information, and displaying the results of said collection and analysis in a manner that is analogous to human mental work.
	Claim 15 is directed to collecting information, organizing said information, analyzing said information, and displaying the results of said collection and analysis in a manner that is analogous to human mental work.
	Claim 16 is directed to collecting information, analyzing the information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work. 
	Claim 17 is directed to collecting information, organizing said information, analyzing said information, and displaying the results of said collection and analysis in a manner that is analogous to human mental work.
	Claim 18 is directed to collecting carrier validation information in a manner that is analogous to human mental work. Further, this claim recites concepts of commercial interactions as it is directed to communicating shipping information to a carrier to be validated and receive a validation response therefrom. 
	Claim 19 is directed to collecting information, organizing said information, analyzing said information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work.
	Claim 20 is directed to collecting information, organizing said information, analyzing said information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work.

	Independent claim 21 recites, in part:
Receiving the shipping address 
	This limitation, as recited, is directed to a mental process. In particular, this limitation is directed to concepts of collecting information in a manner that is analogous to human mental work. Further, this limitation is directed to certain methods of organizing human activity; namely, this limitation recites concepts relating to commercial interactions. 

A […] address validation service (AVS) for validating the shipping address
	This limitation is directed to certain methods of organizing human activity; namely, this limitation recites concepts relating to commercial interactions and business relations.

At least one carrier, the carrier including a carrier address validation service, the carrier address validation service for receiving and validating the validated shipping address using the carrier address validation service
	This limitation, as recited, is directed to a mental process. In particular, this limitation is directed to concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work. This limitation is directed to certain methods of organizing human activity; namely, this limitation recites concepts relating to commercial interactions. 

communicating a carrier validated shipping address, wherein the shipping address is progressively enriched through each validation step  
	This limitation, as recited, is directed to a mental process. In particular, this limitation is directed to concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work. Further, this limitation is directed to certain methods of organizing human activity; namely, this limitation recites concepts relating to commercial interactions. 
	
	Independent claim 22 recites, in part:
Receiving the shipping address 
	This limitation, as recited, is directed to a mental process. In particular, this limitation is directed to concepts of collecting information in a manner that is analogous to human mental work. Further, this limitation is directed to certain methods of organizing human activity; namely, this limitation recites concepts relating to commercial interactions.

Validating, by an address validation service (AVS), the shipping address


Requesting, by the AVS, the at least one carrier to at least validate the validated shipping address;
	This limitation is directed to certain methods of organizing human activity; namely, this limitation recites concepts relating to commercial interactions and business relations. 

Receiving, at least the carrier-validated shipping address, wherein the carrier-validated shipping address is progressively enriched through each validation step.
	This limitation, as recited, is directed to a mental process. In particular, this limitation is directed to concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work. Further, this limitation is directed to certain methods of organizing human activity; namely, this limitation recites concepts relating to commercial interactions.

Step 2A – Prong Two 
	In the second prong of step 2A, the claims are analyzed to determine if additional elements are recited that integrate the judicial exception into a practical application. In this case, the judicial exception is not integrated into a practical application. 

	Claims 1-20 recite additional elements of a computer implemented method, a computerized system, an automated computerized AVS, an interface, a computer interface of a second carrier, an address database, transmitting data over a network (receiving a shipping address through an interface, sending the shipping address) and electronically storing data 

	Claim 14 recites the additional element of electronically storing data and transmitting data over a network (displaying the shipping address through the interface after receiving a response from a carrier). Transmitting/receiving data over a network and electronically storing data are considered to be additional elements directed to mere data gathering and outputting, thus are considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).
	
	Claim 15 recites the additional element of electronically storing data (saving the address record in the address database). Electronically storing data is considered to be additional elements directed to mere data gathering and outputting, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

Claim 16 recites the additional element of transmitting data over a network (displaying the shipping address through the interface). Transmitting/receiving data over a network is considered to be additional elements directed to mere data gathering and outputting, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Claim 18 recites the additional element of transmitting data over a network (communicating a shipping address to an additional carrier and receiving a carrier validation). Transmitting/receiving data over a network is considered to be additional elements directed to mere data gathering and outputting, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

 	Claim 21 recites additional elements of a user device, an interface, a computer communication network, a computer-readable database, a computerized AVS, an automated computerized carrier address validation service, an AVS database, a computerized software application platform, features for sending/receiving data over a network, and features for electronically storing data. The interface, computer readable database, AVS database, user device, and computerized software application platform are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, transmitting/receiving data over a network and electronically storing data is considered to be additional elements directed to mere data gathering and outputting, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Furthermore, the recitation of a communications network for transmitting information, a computerized AVS, an automated computerized carrier address validation service, and computerized software application platform are considered to merely be generally linking the use of the judicial exception to a particular technological environment (see MPEP 2106.05(h)).
Claim 22 recites the additional elements of a non-transitory computer-readable medium, a processor, an interface, a computerized carrier validation service, an automated computerized AVS, an address database, a network, and transmitting data over a network.  The interface, non-transitory computer readable medium, processor, and address database are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, transmitting/receiving data over a network is considered to be additional elements directed to mere data gathering and outputting, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Furthermore, the recitation of a network for transmitting information, a computerized carrier validation service, and an automated computerized AVS are considered to merely be generally linking the use of the judicial exception to a particular technological environment (see MPEP 2106.05(h)).
 
	Accordingly, the computer for implementing the method, computerized system, automated computerized AVS, computer interface of a second carrier, the interface, computer readable database, computerized carrier validation service, computerized AVS, automated computerized carrier address validation service, address database, AVS database, user device, computerized software application platform, non-transitory computer-readable medium, network, computer communications network, processor, transmitting/receiving data over a network, and electronically storing data do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. Thus, claims 1-22 do not recite additional elements that integrate the judicial exception into a practical application. 

	Step 2B 
	Proceeding to step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claims amount to claims 1-22 are merely left with the additional elements including a computer for implementing the method, computerized system, automated computerized AVS, computer interface of a second carrier, the interface, computer readable database, computerized carrier validation service, computerized AVS, automated computerized carrier address validation service, address database, AVS database, user device, computerized software application platform, non-transitory computer-readable medium, network, communications network, processor, transmitting/receiving data over a network, and electronically storing data. Claims 1-22 and their limitations separately and in combination, do not amount to significantly more than the judicial exception because the limitations of claims 1-22 are simply appending well-understood, routine, and conventional activities previously known to the industry, as recognized by the courts. As discussed in the Step 2A-Prong Two analysis, transmitting/receiving data over a network (such as transmitting shipping address information) and electronically storing data are considered additional elements directed to mere data gathering and outputting, thus are considered merely as insignificant extra-solution activity (see MPEP 2106.05 (g)). Further, the courts have recognized that receiving or transmitting data over a network, electronic recordkeeping, and retrieving information in a memory are well-understood, routine, and conventional functions when they are claimed in a generic manner or as insignificant extra-solution activity (see MPEP 2106.05(d) (II). Thus, the steps involving the transmitting and receiving of data over a network and storing data in a database, individually and in combination with the additional claim limitations, do not demonstrate an inventive step that amounts to significantly more than the abstract idea as the courts have recognized electronic recordkeeping and transmitting data over a network to be a well-understood, routine, and conventional functions. 

	 Furthermore, the recitation of a computerized system, a computer for implementing the method, computerized carrier validation service, automated computerized AVS, computerized AVS, automated computerized carrier address validation service, computer communications network, a network, and computerized software application platform are additional elements considered to be generally linking the use of the judicial exception to a particular field of use (see MPEP 2106.05(h)). 
Viewed as a whole, claims 1-22, and the limitations thereof, essentially disclose an abstract idea facilitated by additional elements considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular field of use. The additional elements discussed above and their functions are not new or invention concepts, thus cannot be considered amounting to significantly more. The additional claim limitations that are not considered to be an abstract idea do not rise to amount to significantly more than the judicial exception. Therefore, there are no meaningful limitations in claims 1-22 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. For the reasons set forth above, claims 1-22 are rejected under 35 U.S.C § 101. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-2 and 10-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Seaberg U.S. Publication No. 2008/0172241, hereafter known as Seaberg, in view of Ixsight “India Address Verification” 08/13/2017, hereafter known as Ixsight, in further view of Crutcher et al. U.S. Publication No. 2013/0179299, hereafter known as Crutcher. 

	Regarding claim 1, 
	Seaberg teaches the following:
	A computer-implemented method for enriching a shipping address in a multi-source computerized address management system, the system including an interface and an address database;
	Seaberg teaches a “System may also include a server, a delivery service provider (DPS), Address Processing System (APS), and a database”, ¶ [0028] and “each of the computing devices in FIG. 1 may be connected to one or more input devices, such as a keyboard, a mouse, or some other type of means for inputting data to the computing device.” (¶ [0039]). 

	Receiving the shipping address through the interface;
	Seaberg teaches “server 120, may comprise computing devices or platforms” (¶ [0033]) and “each of the computing devices in FIG. 1 may be connected to one or more input devices, Seaberg teaches “electronically receiving a data file from a sender, the data file comprising one or more addresses” (¶ [0011]) and the “server 120 may include software-based logic (not shown) for receiving the data file from mailers 110 a-n  […] Server 120 may include a database for storing the received data file after the data file is received by mailers“ (¶ [0032]). 

	Sending, by the computerized address management system, the shipping address to an automated computerized address validation service (AVS) for validation;
	Seaberg teaches a “System may also include a server, a delivery service provider (DPS), Address Processing System (APS), and a database”, ¶ [0028], where “APS 130 may receive the data file from server 120 and may attempt to validate each address in the file using database 140” (¶ [0034]). Further, Seaberg teaches “it is noted that various combinations of the components in DSP 115 may be owned and operated by any mail delivery service provider” (¶ [0028]). Thus, the APS is equivalent to the AVS and the server sending a data file to the APS is equivalent to sending, by the computerized management system, the shipping address to an automated AVS for validation. 

	Receiving a response from the AVS indicating whether the shipping address is valid for a first carrier; […] Creating or updating an electronically-stored address record corresponding to the shipping address to include: An indication that the shipping address is valid or invalid for the first carrier based upon the response from the AVS; and
	Seaberg teaches “APS may then attempt to validate the addresses in the data file by matching each address against periodic validation products […] such as the current weekly ZIP+4 and DPV products […] the weekly products are not released to mailers and are used only Seaberg teaches “If APS finds a match between an address in the data file and an address in the current Zip+4 and DPV weekly products, then the address is considered valid. The data file is updated […] An updated file may consist of each address line status indicator being changed from ‘invalid’ to ‘valid’”, ¶ [0048]). Further, Seaberg teaches “Server 120 may include a database for storing the received data file […] after it is updated by APS 130” (¶ [0032]). 
	Thus, Seaberg teaches a server that may receive and store an updated file from an APS (equivalent to an AVS), where the updated file may include an indication that the address in the data file is valid after the APS has matched the address against a USPS validation product (equivalent to receiving a response from the AVS indicating whether the shipping address is valid for a first carrier and updating an electronically-stored address record corresponding to the shipping address including an indication that the shipping address is valid for the first carrier based upon the response from the AVS).

	Although Seaberg teaches a system server that is configured to send an address data file to an Address Processing System (APS) that is capable of validating an address via USPS validation products, Seaberg does not teach that the APS is configured to request a second carrier to at least validate the shipping address for the second carrier and receive a response from the second carrier indicating whether the shipping address is valid for the second carrier. Further, Seaberg does not teach creating or updating an electronically-stored address record corresponding to the shipping address to include an indication that the shipping address is valid or invalid for the second carrier based upon the response from the second carrier. 

	However, Ixsight teaches the following:
	Requesting […] a second […] to at least validate the shipping address for the second […]; Receiving a response from the second […] indicating whether the shipping address is valid for the second […];
	Ixsight teaches “Ixsight provides verification with proprietary Address Databases including public domain data” (see para. 4, lines 1-2). Further, Ixsight teaches “Ixsight’s solution works by layering in third party public domain data, India Post Data, and adding business and natural language processing logic to validate, correct, score, and verify addresses” (see para. 5, lines 1-2). 
	Thus, Ixsight teaches a feature for validating and verifying addresses by referencing and checking with multiple sources, such as proprietary address databases, third party public domain data, and postal services; equivalent to requesting a second source to at least validate the shipping address for the second carrier and receiving a response from the second source indicating whether the shipping address is valid for the second carrier.  

	[…] Updating an electronically-stored address record corresponding to the shipping address in the address database to include; an indication that the shipping address is valid or invalid for the second […]; 
	Ixsight teaches “Our tools are able to parse, analyze, verify, correct, and format addresses […] Ixsight has used various aspects of technology including machine learning to enable parsing […] Our logic is continuously learning so also our reference database –which is updated every day keeping it current” (see para. 5, lines 7-8). Thus, Ixsight teaches a feature for utilizing machine learning and logic tools to validate addresses by layering in multiple address database sources, where Ixsight’s reference database is continuously updated with results from their processing tools.  

Seaberg with the teachings of Ixsight by incorporating a feature for validating an address by utilizing and referencing multiple sources, such as proprietary address databases or postal services, and updating a database after processing an address for validation. One of ordinary skill in the art would have been motivated to modify the system of Seaberg with a feature for validating an address by referencing multiple proprietary address databases and updating a database with the results when one considers “the need for address verification is critical for financial product onboarding and background checks” (para. 1, lines 6-7) and for “ensuring that correct elements appear in the appropriate hierarchical alignment” (para. 5, lines 5-6), as suggested by Ixsight. Further, one of ordinary skill in the art would have been motivated to make this modification to the system of Seaberg when one considers “be it for ecommerce, location analytics, financial industry or human resources -Ixsight’s […] address verification is the best you can get” (para. 6, lines 1-2), as suggested by Ixsight.  

	Although Seaberg in view of Ixsight teaches a system comprising an Address Processing System (APS) configured to validate an address using USPS validation products and further teaches a feature for utilizing multiple proprietary and third party public domain address databases to validate an address, Seaberg in view of Ixsight does not explicitly teach that the proprietary/third party public domain address databases include a second carrier. Further, Seaberg in view of Ixsight does not explicitly teach creating an electronically-stored address record corresponding to the shipping address to include an indication that the shipping address is valid or invalid for the second carrier based upon the response from the second carrier.  

	However, Crutcher teaches the following:
	Requesting […] via a computer interface of a second carrier, the second carrier to at least validate the shipping address for the second carrier; 
	Crutcher teaches “validation data module 500 is configured to activate a remote validation tool 502 that, in turn, performs one or more hygiene cleansing processes on at least a received customer and/or recipient address.” ¶ [0076]. Further, “UPS Online Tools are generally available in both XML (eXtensible Markup Language) and HTML formats […] the validation tool 502 may comprise the UPS Online Address Validation Tool […] the validation tool 502 may comprise any of a variety of address validation tools, as commonly known and understood in the art as being capable of cleansing at least portions of address-related data.” ¶ [0077].

	Receiving a response from the second carrier via the computer interface indicating whether the shipping address is valid for the second carrier; Creating […] an electronically-stored address record corresponding to the shipping address to include; an indication that the shipping address is valid or invalid for the second carrier based upon the response from the second carrier.   
	Crutcher teaches “at least the customer address 402 is transmitted to the data validation module 500. “ ¶ [0078], and “once at least a portion of customer data 410 […] has been received by the data validation module 500, the module proceeds to step 530, wherein the remote validation tool 502 is activated.” ¶ [0079]. Further, “the data validation module 500 proceeds through step 530 by activating and/or contacting the validation tool 502” ¶ [0080]).  Thus, Crutcher teaches a validation data module that receives an address and subsequently contacts a remote validation tool, such as the UPS Online Address Validation Tool, for validation of the address. 
	Further, Crutcher teaches “data validation module 500 according to various embodiments next executes step 540 (see FIG. 6), during which it receives a set of validated data results 505 (see FIG. 3) from the tool […] the validation module 500 may be configured to Crutcher teaches “systems, apparatuses, methods, and computer program products are provided for coordinating […] shipment orders placed at remote points of sale. This may include capturing, storing, and analyzing content data associated with such orders including […] address validation data” (¶ 0031]). Further, “device 200 includes a processor 230 that communicates with other elements within the device via, for example, a system interface […] device 200 is a display/input device 250 for receiving and displaying data” (¶ [0043]), “device 200 includes at least one storage device 210” (¶ [0044]), “program modules may be stored by the various storage devices 210 […] Such program modules include […] a validation data module 500” (¶ [0045]). 

	Thus, Crutcher teaches a system comprising a device including an interface configured to request and receive a set of validated data results from a UPS Online Address Validation Tool (that is in XML or HTML format) and storing address validation data, equivalent to receiving a response from the second carrier via the computer interface indicating whether the shipping address is valid for the second carrier and creating an electronically-stored address record corresponding to the shipping address to include; an indication that the shipping address is valid or invalid for the second carrier based upon the response from the second carrier.

	It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Seaberg in view of Ixsight with the teachings of Crutcher by including the UPS Online Address Validation Tool for validating an address and receiving a set of validation results therefrom that are then electronically stored, as taught Crutcher, among the multiple proprietary/third party public domain address databases that are utilized by the system of Seaberg in view of Ixsight to validate an address. One of ordinary skill in the art would have been motivated to include the UPS Online Address Validation Tool among the proprietary/third party public domain address databases that are utilized by the system of Seaberg in view of Ixsight to validate an address when one considers that “to provide further efficiency and customer convenience […] an address validation tool may be accessed to minimize inaccuracies” (¶ [0032]), as suggested by Crutcher with respect to the UPS validation tool. Further, one of ordinary skill in the art would have been motivated to incorporate such a feature in the system of Seaberg in view of Ixsight for validating an address by utilizing an additional shipping carrier validation tool when one considers that such a modification further “helps mailers validate the accuracy of their address information” (¶ [0022]), as suggested by Seaberg. Furthermore, one of ordinary skill in the art would have recognized that the teachings of Crutcher are compatible with the system of Seaberg in view of Ixsight as they share capabilities and characteristics; namely, they are both directed to systems and methods for validating addresses using carrier validation tools.

	Regarding claim 2, 
	Seaberg in view of Ixsight/Crutcher teaches the limitations of claim 1. Further, Seaberg teaches the following:
	Pre-processing the shipping address upon input into the interface, wherein pre-procession includes at least one of field validation and form validation 
	Seaberg teaches “mailer posts a transaction containing this unvalidated address to a server […] the mailers may send this transaction in the form of an XML data file […] server may first check the validity data file received by from the mailer. Server may determine, for example, whether the file is a valid XML file.” ¶ [0045]. Further, Seaberg teaches “If the server 120 determines the data file is valid, server 120 then sends the data file to APS 130.” (¶ [0046]). 

	Regarding claim 10, 
	Seaberg in view of Ixsight/Crutcher teaches the limitations of claim 1. Further, Seaberg teaches the following:
	The response from the at least one carrier comprising an information flag identifying whether the shipping address is validated or shippable 
	Seaberg teaches “If the server determines the data file is valid, server then sends the data file to APS. APS may then attempt to validate addresses in the data file by matching each address against periodic validation products […] such as the current weekly ZIP+4™ and DPV™ products […] The weekly products are not released to mailers and are used only within USPS.” ¶ [0046]. Further, “If APS 130 finds a match between an address in the data file and an address in the current ZIP+4™ and DPV™ weekly products, then the address is considered valid. The data file is updated with the current status of the address (step 320). An updated data file may consist of each address line status indicator being changed from “invalid” to “valid.” “¶ [0048]). Further, Seaberg teaches “The DPV™ product is limited to identifying whether an address is considered to be a deliverable address” ¶ [0022]). 
	In light of the Applicant’s specification, the information flag is interpreted as an identifier of whether a shipping address is verified, validated, and shippable (See para. 6 of the Specification). As mentioned above, Seaberg teaches that when a match between an address in a data file and an address in a USPS weekly product is found, this is an indication that the address is considered valid and, thus, has been identified as valid. Furthermore, the DPV product is capable of identifying whether an address is considered to be a deliverable address and the APS uses this USPS product when attempting to validate an address. Thus, receiving an indication that an address is considered valid and identified as being a deliverable address from a carrier product is equivalent to an information flag identifying whether a shipping address is validated. 

	Regarding claim 11, 
	Seaberg in view of Ixsight/Crutcher teaches the limitations of claim 10. Further, Seaberg teaches the following:
	 Wherein the information flag status is determined using information from at least one of a carrier validation file, a carrier invoice file, and a carrier tracking file.
	Seaberg teaches “APS may then attempt to validate the addresses in the data file by matching each address against periodic validation products […] such as current weekly ZIP+4™ and DPV™ products […] The weekly products are updated once a week based on any changes in AMS. The AMS system provides the source data for the DPV™ and ZIP+4 products” ¶ [0046]). Further, “The USPS maintains the AMS database to store address information which includes records for all addresses and their corresponding extended delivery codes in the format of ZIP+4 Codes.” ¶ [0020]). Further, Seaberg teaches “Systems and methods consistent with the present invention provide a way for the mailing community to validate the existence of newly created addresses in the USPS master addressing database, AMS” ¶ [0021].
 
	Thus, Seaberg teaches that the APS receives an indication of the status of an address (whether it is valid and deliverable) (¶ [0048]) from a weekly validation product that uses address records supplied by the AMS, a master database maintained by the USPS for validating addresses; equivalent to an information flag status determined by using information from a carrier validation file or carrier tracking file.

	Regarding claim 12, 
	Seaberg in view of Ixsight/Crutcher teaches the limitations of claim 10. Further, Seaberg teaches the following:
	 Wherein a true valid flag is added to the shipping address where the shipping address is verified, validated and shippable; (“If APS 130 finds a match between an address in the data file and an address in the current ZIP+4™ and DPV™ weekly products, then the 320). An updated data file may consist of each address line status indicator being changed from “invalid” to “valid.” “¶ [0048]) 
	Wherein a false valid flag is added to the shipping address where the shipping address is at least one of: not verified, not validated and not shippable; (“one or more addresses may not be validated using database 140. This may be the case where an address exists in the data file that is not in database 140. In this case, a footnote code may be inserted into the data file containing the unvalidated address indicating an address could not be found in database 140 and, therefore, the address could not be validated.” ¶ [0052]).

	Regarding claim 13
	Seaberg in view of Ixsight/Crutcher teaches the limitations of claim 11. Further, Seaberg teaches the following:
	Wherein the status of an information flag is at least one of updated and changed based upon information derived from at least one of the carrier validation, the carrier invoice, and the carrier tracking files (“The weekly products are updated once a week based on any changes in AMS. The AMS system provides the source data for the DPV™ and ZIP+4 products” ¶ [0046]), (“The USPS maintains the AMS database to store address information which includes records for all addresses and their corresponding extended delivery codes in the format of ZIP+4 Codes.” ¶ [0020]), (“The DPV™ product is limited to identifying whether an address is considered to be a deliverable address” ¶ [0022]), (The weekly products provide an indication if an address is valid to the APS, ¶ [0046]). Thus, Seaberg teaches that the weekly products that provide an indication of whether an address is valid or deliverable are updated weekly using data provided by the AMS, a master database maintained by the USPS. 

Wherein the shipping address record is updated using information derived from at least one of the carrier validation, the carrier invoice, and the carrier tracking files (“If APS 130 finds a match between an address in the data file and an address in the current ZIP+4™ and DPV™ weekly products, then the address is considered valid. The data file is updated with the current status of the address (step 320). An updated data file may consist of each address line status indicator being changed from “invalid” to “valid.” “¶ [0048]). Thus, Seaberg teaches that the APS updates the status of an address data file in its database is response to receiving an indication from a weekly validation product managed by the USPS regarding whether the address is valid or invalid. 

	Regarding claim 14, 
	Seaberg in view of Ixsight/Crutcher teaches the limitations of claim 1. Further, Seaberg teaches the following:
	 Storing at least the shipping address on the address record after the shipping address is validated by the at least one carrier; (“Server 120 may include a database for storing the received data file after the data file is received by mailers 110 a-n and after it is updated by APS 130” ¶ [0032]), (“server 120 then sends the data file to APS 130. APS 130 may then attempt to validate the addresses in the data file“¶ [0046]), (“If APS 130 finds a match between an address in the data file and an address in the current ZIP+4™ and DPV™ weekly products, then the address is considered valid. The data file is updated with the current status of the address (step 320). An updated data file may consist of each address line status indicator being changed from “invalid” to “valid.” […] APS 130 sends the data file back to server 120.”¶ [0048]). Thus, Seaberg teaches an APS (Address Processing System) in communication with a server database for storing address data files and upon validation of an address using a carrier validation product, the data file is updated with the current status of the address in the server 
	Displaying the shipping address through the interface subsequent to receiving the response from the at least one carrier (“Server 120 then notifies the mailers 110 a-n that originally sent the data file that the data file has been updated and is ready for pick up (step 330). When processing is complete, the mailers 110 a-n will receive notification that their data is available. The mailer can then access the server 120 and retrieve the data file […] the file may be associated with a status code, therefore, once the status code is “completed,” the mailer may then retrieve the file from server 120” ¶ [0048]), (Fig. 1 depicts the mailers 110 a-n interacting with a network connected to the server) , (“APS 130 may include […] an I/O interface 244 […] I/O interface 244 is an interface that may be used to couple APS 130 to devices such as a keyboard, a mouse, a display device “ ¶ [0040]).  

	Regarding claim 15,
	Seaberg in view of Ixsight/Crutcher teaches the limitations of claim 14. Further, Seaberg teaches the following:
	Saving the carrier shipping address on the address record in the address database subsequent to the step of receiving the response from the at least one carrier (“Server 120 may include a database for storing the received data file after the data file is received by mailers 110 a-n and after it is updated by APS 130” ¶ [0032]), (“server 120 then sends the data file to APS 130. APS 130 may then attempt to validate the addresses in the data file“¶ [0046]), (“If APS 130 finds a match between an address in the data file and an address in the current ZIP+4™ and DPV™ weekly products, then the address is considered valid. The data file is updated with the current status of the address (step 320). An updated data file may consist of each address line status indicator being changed from “invalid” to “valid.” […] APS 130 sends the data file back to server 120.”¶ [0048]). Thus, Seaberg teaches an APS 

	Regarding claim 16,
	Seaberg in view of Ixsight/Crutcher teaches the limitations of claim 1. Further, Seaberg teaches the following:
	Displaying the shipping address through the interface subsequent to receiving at least the response from the at least one carrier (“Server 120 then notifies the mailers 110 a-n that originally sent the data file that the data file has been updated and is ready for pick up (step 330). When processing is complete, the mailers 110 a-n will receive notification that their data is available. The mailer can then access the server 120 and retrieve the data file […] the file may be associated with a status code, therefore, once the status code is “completed,” the mailer may then retrieve the file from server 120” ¶ [0048]), (Fig. 1 depicts the mailers 110 a-n interacting with a network connected to the server) , (“APS 130 may include […] an I/O interface 244 […] I/O interface 244 is an interface that may be used to couple APS 130 to devices such as a keyboard, a mouse, a display device “ ¶ [0040]).  

	Regarding claim 17,
	Seaberg in view of Ixsight/Crutcher teaches the limitations of claim 1. Further Seaberg teaches the following:
	Selectively displaying responses from a […] carriers in communication with the system, […] responses indicating whether a response was received from a corresponding carrier […] indicating that the shipping address is valid (“The data file is 320). An updated data file may consist of each address line status indicator being changed from “invalid” to “valid.” […] When processing is complete, the mailers 110 a-n will receive notification that their data is available. The mailer can then access the server 120 and retrieve the data file […] the file may be associated with a status code, therefore, once the status code is “completed,” the mailer may then retrieve the file from server 120” ¶ [0048]). Thus, Seaberg teaches that a notification is displayed to a user of the system indicating that the data file that has been processed by the carrier validation product is ready to be viewed and retrieved after the status of the data file has changed from invalid to valid.

	Seaberg does not explicitly teach displaying responses from a plurality of carriers, however Ixsight teaches a feature for validating and verifying addresses by referencing and checking with multiple sources, such as proprietary address databases, third party public domain data, and postal services (see para. 4, lines 1-2), (see para. 5, lines 1-2).
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Seaberg with the teachings of Ixsight by incorporating a feature for validating an address by utilizing and referencing multiple sources, such as proprietary address databases or postal services. One of ordinary skill in the art would have been motivated to modify the system of Seaberg with a feature for validating an address by referencing multiple proprietary address databases and updating a database with the results when one considers “the need for address verification is critical for financial product onboarding and background checks” (para. 1, lines 6-7) and for “ensuring that correct elements appear in the appropriate hierarchical alignment” (para. 5, lines 5-6), as suggested by Ixsight. Further, one of ordinary skill in the art would have been motivated to make this modification to the system of Seaberg when one considers “be it for ecommerce, location analytics, financial Ixsight.  
	Although Seaberg in view of Ixsight teaches a system comprising an Address Processing System (APS) configured to validate an address using USPS validation products and further teaches a feature for utilizing multiple proprietary and third party public domain address databases to validate an address, Seaberg in view of Ixsight does not explicitly teach that the proprietary/third party public domain address databases include a second carrier for receiving a response from that indicates whether the shipping address is valid for the second carrier. 
	However, Crutcher teaches a system with features for receiving a set of validated data results from a UPS Online Address Validation Tool (see ¶ [0076], ¶ [0077], ¶ [0080]).

	It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Seaberg in view of Ixsight with the teachings of Crutcher by including the UPS Online Address Validation Tool for validating an address and receiving a set of validation results therefrom, as taught Crutcher, among the multiple proprietary/third party public domain address databases that are utilized by the system of Seaberg in view of Ixsight to validate an address. One of ordinary skill in the art would have been motivated to include the UPS Online Address Validation Tool among the proprietary/third party public domain address databases that are utilized by the system of Seaberg in view of Ixsight to validate an address when one considers that “to provide further efficiency and customer convenience […] an address validation tool may be accessed to minimize inaccuracies” (¶ [0032]), as suggested by Crutcher with respect to the UPS validation tool. Further, one of ordinary skill in the art would have been motivated to incorporate such a feature in the system of Seaberg in view of Ixsight for validating an address by utilizing an additional shipping carrier validation tool when one considers that such a modification further “helps mailers validate the accuracy of their address Seaberg. Furthermore, one of ordinary skill in the art would have recognized that the teachings of Crutcher are compatible with the system of Seaberg in view of Ixsight as they share capabilities and characteristics; namely, they are both directed to systems and methods for validating addresses using carrier validation tools.

	Regarding claim 18, 
	Seaberg in view of Ixsight/Crutcher teaches the limitations of claim 1. Further, Seaberg teaches the following:
	Communicating the shipping address to at least one additional […] in communication with the system subsequent to receiving the response from the at least one carrier; and
	Seaberg teaches “If the server 120 determines the data file is valid, server 120 then sends the data file to APS 130. APS 130 may then attempt to validate the addresses in the data file by matching each address against periodic validation products […] such as the current weekly ZIP+4™ and DPV™ products (Step 310)” (¶ [0046]), and “If APS 130 finds a match between an address in the data file and an address in the current ZIP+4™ and DPV™ weekly products, then the address is considered valid.” (¶ [0048]). However, “If a match is not found in step 310, then APS 130 will attempt to match the addresses in the data file against the database 140 “ (¶ [0049]). 
	Thus, Seaberg teaches that the APS first attempts to match the address in the file against the USPS validation products (equivalent to a first carrier) and if it is determined that there is no match, then the address is not considered valid (equivalent to receiving the response from the at least one carrier). Subsequent to determining that there is no match in the USPS validation products, the APS then attempts to match the address against a separate database (equivalent to communicating the shipping address to an additional entity in communication with the system subsequent to receiving a response from the at least one carrier). 

	Receiving a carrier validation from at least one additional […] in communication with the system.
	Seaberg teaches “If a match is not found in step 310, then APS 130 will attempt to match the addresses in the data file against the database 140 “ (¶ [0049]), and “once a match is found between an address in the data file and database 140, the address in the data file is again updated indicating the address is valid” (¶ [0051]). 
	
	Although Seaberg teaches a system configured to attempt to validate an address again with an additional data source upon determining that the address could not be validated with the USPS validation products, Seaberg in view of Ixsight does not teach that the additional data source is an additional carrier. However, Crutcher teaches the following:

	Communication the shipping address to at least one additional carrier […] Receiving a carrier validation from at least one additional carrier […];
	Crutcher teaches “validation data module 500 is configured to activate a remote validation tool 502 that, in turn, performs one or more hygiene cleansing processes on at least a received customer and/or recipient address.” ¶ [0076]. Further, “the validation tool 502 may comprise the UPS Online Address Validation Tool […] the validation tool 502 may comprise any of a variety of address validation tools, as commonly known and understood in the art as being capable of cleansing at least portions of address-related data.” ¶ [0077]. Further, “at least the customer address 402 is transmitted to the data validation module 500. “ ¶ [0078], and “once at least a portion of customer data 410 […] has been received by the data validation module 500, the module proceeds to step 530, wherein the remote validation tool 502 is activated.” ¶ [0079]. (“the data validation module 500 proceeds through step 530 by activating and/or contacting the validation tool 502” ¶ [0080]).  Thus, Crutcher teaches a validation data module that receives 
	Further, Crutcher teaches “data validation module 500 according to various embodiments next executes step 540 (see FIG. 6), during which it receives a set of validated data results 505 (see FIG. 3) from the tool.” ¶ [0080]. Thus, Crutcher teaches a feature for receiving a set of validated data results, equivalent to receiving a carrier validation from at least one additional carrier. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Seaberg in view of Ixsight with the teachings of Crutcher by including the UPS Online Address Validation Tool for validating an address and receiving a set of validation results therefrom, as taught Crutcher, among the additional address validation sources that are utilized by the system of Seaberg in view of Ixsight to validate an address. One of ordinary skill in the art would have been motivated to include the UPS Online Address Validation Tool among the proprietary/third party public domain address databases that are utilized by the system of Seaberg in view of Ixsight to validate an address when one considers that “to provide further efficiency and customer convenience […] an address validation tool may be accessed to minimize inaccuracies” (¶ [0032]), as suggested by Crutcher with respect to the UPS validation tool. Further, one of ordinary skill in the art would have been motivated to incorporate such a feature in the system of Seaberg in view of Ixsight for validating an address by utilizing an additional shipping carrier validation tool when one considers that such a modification further “helps mailers validate the accuracy of their address information” (¶ [0022]), as suggested by Seaberg. Furthermore, one of ordinary skill in the art would have recognized that the teachings of Crutcher are compatible with the system of Seaberg in view of Ixsight as they share capabilities and characteristics; namely, they are both directed to systems and methods for validating addresses using carrier validation tools.

	Regarding claim 19, 
	Seaberg in view of Ixsight/Crutcher teaches the limitations of claim 1. Further, Seaberg teaches the following:
	Saving, storing, and updating the address record with at least the carrier validation of each carrier on at least one of an entry-by-entry and an aggregate basis.
	Seaberg teaches “Server 120 may include a database for storing the received data file after the data file is received by mailers 110 a-n and after it is updated by APS 130” ¶ [0032], “server 120 then sends the data file to APS 130. APS 130 may then attempt to validate the addresses in the data file“¶ [0046], “If APS 130 finds a match between an address in the data file and an address in the current ZIP+4™ and DPV™ weekly products, then the address is considered valid. The data file is updated with the current status of the address (step 320). An updated data file may consist of each address line status indicator being changed from “invalid” to “valid.” […] APS 130 sends the data file back to server 120.”¶ [0048]. Thus, Seaberg teaches an APS (Address Processing System) in communication with a server database for storing address data files and upon validation of an address using a carrier validation product, the data file is updated with the current status of the address in the server database; equivalent to saving, storing, and updating the address record.

	Seaberg does not teach receiving validation from a plurality of carriers on at least one of an entry-by-entry and an aggregate basis.

	 However, Ixsight teaches a feature for validating and verifying addresses by referencing and checking with multiple sources, such as proprietary address databases, third party public domain data, and postal services (see para. 4, lines 1-2), (see para. 5, lines 1-2). Further, Ixsight teaches a feature for utilizing machine learning and logic tools to validate addresses by Ixsight’s reference database is continuously updated with results from their processing tools; equivalent to saving, storing, and updating the address record with at least the carrier validation of each carrier in at least an aggregate basis. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Seaberg with the teachings of Ixsight by incorporating a feature for validating an address by utilizing and referencing multiple sources, such as proprietary address databases or postal services, and updating a database after processing an address for validation. One of ordinary skill in the art would have been motivated to modify the system of Seaberg with a feature for validating an address by referencing multiple proprietary address databases and updating a database with the results when one considers “the need for address verification is critical for financial product onboarding and background checks” (para. 1, lines 6-7) and for “ensuring that correct elements appear in the appropriate hierarchical alignment” (para. 5, lines 5-6), as suggested by Ixsight. Further, one of ordinary skill in the art would have been motivated to make this modification to the system of Seaberg when one considers “be it for ecommerce, location analytics, financial industry or human resources -Ixsight’s […] address verification is the best you can get” (para. 6, lines 1-2), as suggested by Ixsight.  

	Regarding claim 20,
	Seaberg in view of Ixsight/Crutcher teaches the limitations of claim 14. Further, Seaberg teaches the following:
	Updating at least one of a new address record and a recalled address record with a true valid flag for each […] carrier validated shipping address; (“FIG. 3 is a flow diagram of an exemplary process for validating new addresses received from one or more mailers, consistent Seaberg, is equivalent to a true valid flag.  
	
	Updating at least one of a new address record and a recalled address record with a false valid flag when the validated shipping address in not carrier validated by each … carrier	; (“one or more addresses may not be validated […] In this case, a footnote code may be inserted into the data file containing the unvalidated address indicating an address could not be found in database 140 and, therefore, the address could not be validated.” ¶ [0052]), (“Database 140 may consist of addresses added to the USPS master addressing database” ¶ [0049]). Examiner notes that the footnote code inserted into a data file to indicate that an the file has not been validated is equivalent to a false valid flag.

	Seaberg does not teach the utilization of additional carriers to validate an address. 
	
	However, Ixsight teaches a feature for validating and verifying addresses by referencing and checking with multiple sources, such as proprietary address databases, third party public domain data, and postal services (see para. 4, lines 1-2), (see para. 5, lines 1-2).
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Seaberg with the teachings of Ixsight by incorporating a feature for validating an address by utilizing and referencing multiple sources, such as proprietary address databases or postal services. One of ordinary skill in the Seaberg with a feature for validating an address by referencing multiple proprietary address databases and updating a database with the results when one considers “the need for address verification is critical for financial product onboarding and background checks” (para. 1, lines 6-7) and for “ensuring that correct elements appear in the appropriate hierarchical alignment” (para. 5, lines 5-6), as suggested by Ixsight. Further, one of ordinary skill in the art would have been motivated to make this modification to the system of Seaberg when one considers “be it for ecommerce, location analytics, financial industry or human resources -Ixsight’s […] address verification is the best you can get” (para. 6, lines 1-2), as suggested by Ixsight.  

	Although Seaberg in view of Ixsight teaches a system comprising an Address Processing System (APS) configured to validate an address using USPS validation products and further teaches a feature for utilizing multiple proprietary and third party public domain address databases to validate an address, Seaberg in view of Ixsight does not explicitly teach that the proprietary/third party public domain address databases include a second carrier for receiving a response from that indicates whether the shipping address is valid for the second carrier. 
	However, Crutcher teaches a system with features for receiving a set of validated data results from a UPS Online Address Validation Tool (see ¶ [0076], ¶ [0077], ¶ [0080]).

	It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Seaberg in view of Ixsight with the teachings of Crutcher by including the UPS Online Address Validation Tool for validating an address and receiving a set of validation results therefrom, as taught Crutcher, among the multiple proprietary/third party public domain address databases that are utilized by the system of Seaberg in view of Ixsight to validate an address. One of ordinary skill in the art would have been motivated to include the Seaberg in view of Ixsight to validate an address when one considers that “to provide further efficiency and customer convenience […] an address validation tool may be accessed to minimize inaccuracies” (¶ [0032]), as suggested by Crutcher with respect to the UPS validation tool. Further, one of ordinary skill in the art would have been motivated to incorporate such a feature in the system of Seaberg in view of Ixsight for validating an address by utilizing an additional shipping carrier validation tool when one considers that such a modification further “helps mailers validate the accuracy of their address information” (¶ [0022]), as suggested by Seaberg. Furthermore, one of ordinary skill in the art would have recognized that the teachings of Crutcher are compatible with the system of Seaberg in view of Ixsight as they share capabilities and characteristics; namely, they are both directed to systems and methods for validating addresses using carrier validation tools.

Claims 3-5 and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over Seaberg U.S. Publication No. 20080172241, hereafter known as Seaberg, in view of Ixsight “India Address Verification” 08/13/2017, hereafter known as Ixsight, in further view of Crutcher et al. U.S. Publication No. 2013/0179299, hereafter known as Crutcher, in further view of Winslow U.S. Publication No. 2007/0214138, hereafter known as Winslow.

	Regarding claim 3, 
	Seaberg in view of Ixsight/Crutcher teaches the limitations of claim 1. Further, Seaberg teaches that the “Server 120 may first check the validity of the data file received from the mailer […] Server 120 may also check to ensure the file was sent by a current subscriber” (¶ [0045]) and “If the server 120 determines the data file is valid, server 120 then sends the data file to APS 130.” (¶ [0046]), equivalent to pre-validating the shipping address before validation by the AVS. However, Seaberg in view of Ixsight/Crutcher does not teach that the pre-validating 

	However, Winslow teaches the following:
	 Pre-validating the shipping address before validation by the AVS, wherein pre-validating includes querying the address database to determine whether an address record corresponding to the shipping address is stored in the address database.
	Winslow teaches “each client 16 preferably maintains one or more companion files (e.g., data files, a database, or any other suitable storage location in a memory) to which is saved selected data for each validated address […] each record includes an associated expiration date, so that client 16 may determine whether the record is valid or whether it has expired, such that the address must be validated through AMS server 12” (¶ [0045]). Further, Winslow teaches “Operation begins at step 60, with the user selecting a desired destination address from an address book at client […] client 16 determines whether there is a corresponding record in the companion file for the selected address” (¶ [0051]).
	Thus, Winslow teaches a system client that maintains companion files in a database, each companion file having data associated with previously validated addresses. Further, Winslow teaches that the client may receive a selected address from a user, query the companion files to find a matching address to the user selected address, and may determine if the address in the matching companion file is expired or extant, such that the address is sent to be processed again if it is determined to be expired. 
 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Seaberg in view of Ixsight/Crutcher with the teachings of Winslow by incorporating a feature for receiving an address from a user and determining whether an address record already exists within a system database before Winslow, into the pre-validation process of Seaberg in view of Ixsight/Crutcher. One of ordinary skill in the art would have been motivated to make this modification with the purpose to “provide novel techniques for improving the outcome of such address validating procedures”1, as suggested by Winslow. Further, one of ordinary skill in the art would have recognized that the teachings of Winslow are compatible with the system of Seaberg in view of Ixsight/Crutcher as they share capabilities and characteristics; namely, they are both directed to systems configured to pre-process an address data file before having said address data file validated by an address validation system. 

	Regarding claim 4, 
	Seaberg in view of Ixsight/Crutcher teaches the limitations of claim 1. Further, Seaberg teaches that the “Server 120 may first check the validity of the data file received from the mailer […] Server 120 may also check to ensure the file was sent by a current subscriber” (¶ [0045]) and “If the server 120 determines the data file is valid, server 120 then sends the data file to APS 130.” (¶ [0046]), equivalent to pre-validating the shipping address before validation by the AVS. However, Seaberg in view of Ixsight/Crutcher does not teach that the pre-validating includes querying an address record for an address validation timestamp and determining that the address validation timestamp is current.

	However, Winslow teaches the following:
	Querying the address record for an address validation timestamp; and determining that the address validation timestamp is current.
	Winslow teaches “each client 16 preferably maintains one or more companion files (e.g., data files, a database, or any other suitable storage location in a memory) to which is saved 16 may determine whether the record is valid or whether it has expired, such that the address must be validated through AMS server 12” (¶ [0045]). Further, Winslow teaches “Operation begins at step 60, with the user selecting a desired destination address from an address book at client […] client 16 determines whether there is a corresponding record in the companion file for the selected address” (¶ [0051]) and  “client 16 determines whether the record in the companion file is expired, for example, by reviewing the Expiration date data member stored in the companion file record […] If the record is instead extant, then operation proceeds to query block 68” (¶ [0052]). 
	Thus, Winslow teaches a system client that maintains companion files, each having data associated with validated addresses and an expiration date data that indicates whether or not a previously validated address is still valid.  Further, Winslow teaches that the client may receive a selected address from a user, query the companion files to find a matching address, and may determine if the validated address in the companion files are expired or extant (equivalent to querying an address record for an address validation timestamp and determining that the address validation timestamp is current). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Seaberg in view of Ixsight/Crutcher with the teachings of Winslow by incorporating a feature for determining whether an address record already exists for an input address and determining whether a validation status of the address record has expired or is extant before performing a re-validation process, as taught by Winslow, into the pre-validation process of Seaberg in view of Ixsight/Crutcher. One of ordinary skill in the art would have been motivated to make this modification with the purpose to “provide novel techniques for improving the outcome of such address validating procedures”2, as Winslow. Further, one of ordinary skill in the art would have recognized that the teachings of Winslow are compatible with the system of Seaberg in view of Ixsight/Crutcher as they share capabilities and characteristics; namely, they are both directed to systems configured to pre-process an address data file before having said address data file validated by an address validation system. 

	Regarding claim 5, 
	Seaberg in view of Ixsight/Crutcher/Winslow teaches the limitations of claim 4. Further, Seaberg in view of Ixsight/Crutcher does not teach that an address record is communicated to an AVS for validating subsequent to determining that the address validation timestamp is current. 
	However, Winslow teaches the following:
	Wherein the address record is communicated to the AVS for validation subsequent to determining that the address validation timestamp is current.	
	Winslow teaches “operation of system 10 […] with validating an address from an address book is described […] Operation begins at step 60, with the user selecting a desired destination address from an address book at client […] client 16 determines whether there is a corresponding record in the companion file for the selected address […] this is accomplished by accessing the Address Identity values in the companion file to determine whether there is an associated record for the selected address. If not […] address must be validated through AMS server” (¶ [0051]). Thus, Winslow teaches a system that performs a pre-validation process of determining whether there is an associated record (within a companion file) with a user selected address. 
	 Further, Winslow teaches “if there is an associated record in the companion file, […] client 16 determines whether the record in the companion file is expired, for example, by reviewing the Expiration date data member stored in the companion file record […] If the record 68, and client 16 determines whether the address has been altered by the user […] this is accomplished by comparing hash values for the selected address and the record in the companion file [..]  If the hash values do not match, then operation proceeds to step 64, and the address must be validated through AMS server 12” (¶ [0052]). 
	Thus, Winslow teaches a system that may determine if there is an associated record of a user selected address in a companion file and whether the companion file containing the selected address has expired, based on the Expiration date stored in the companion file record. If it is determined that the record is extant, as opposed to expired, (equivalent to determining that a validation timestamp is current) then the address may be subsequently validated again through an AMS server if it is determined that the record has been altered by the user. The Examiner notes that the address is sent to the AMS server for validation subsequent to determining that the companion file has already been determined not to be expired, equivalent to communicating an address record to the AVS for validation subsequent to determining that the address validation timestamp is current. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Seaberg in view of Ixsight/Crutcher with the teachings of Winslow by incorporating a feature for determining whether an address record already exists for an input address and determining whether a validation status of the address record is extant before performing a validation of the input address, as taught by Winslow, into the pre-validation process of Seaberg in view of Ixsight/Crutcher. One of ordinary skill in the art would have been motivated to make this modification with the purpose to “provide novel techniques for improving the outcome of such address validating procedures”3 suggested by Winslow. Further, one of ordinary skill in the art would have recognized that the teachings of Winslow are compatible with the system of Seaberg in view of Ixsight/Crutcher as they share capabilities and characteristics; namely, they are both directed to systems configured to pre-process an address data file before having said address data file validated by an address validation system.

	Regarding claim 9,
 	Seaberg in view of Ixsight/Crutcher teaches the limitations of claim 1. Further, Seaberg in view of Ixsight/Crutcher does not teach, however Winslow does teach, the following:
	Querying the address record corresponding the shipping address for an address validation timestamp; and responsive to determining that the time stamp is not current, revalidating the address record using the AVS. 
	Winslow teaches “each client 16 preferably maintains one or more companion files (e.g., data files, a database, or any other suitable storage location in a memory) to which is saved selected data for each validated address […] each record includes an associated expiration date, so that client 16 may determine whether the record is valid or whether it has expired, such that the address must be validated through AMS server 12 […] client 16 software determines that the record expiration date has expired, thereby requiring that the previously validated addresses be validated again” (¶ [0045]). Further, Winslow teaches “Operation begins at step 60, with the user selecting a desired destination address from an address book at client […] client 16 determines whether there is a corresponding record in the companion file for the selected address” (¶ [0051]) and  “client 16 determines whether the record in the companion file is expired, for example, by reviewing the Expiration date data member stored in the companion file record […]  If the record has expired, then the record is stale and operation proceeds to step 64. […] operation proceeds to step 64, and the address must be validated through AMS” (¶ [0052]). 
Winslow teaches a system client that maintains companion files, each having data associated with validated addresses and an expiration date data that indicates whether or not a previously validated address is still valid.  Further, Winslow teaches that the client may receive a selected address from a user, query the companion files to find a matching address, and may determine if the validated address in the companion files are expired (equivalent to querying an address record for an address validation timestamp). Further, Winslow teaches that if a determination is made that the validated address record is expired, the address must be validated again by an AMS (Address Matching System – see ¶ [0031]); equivalent to revalidating an address record using an AVS in response to determining that a time stamp is not current. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Seaberg in view of Ixsight/Crutcher with the teachings of Winslow by incorporating a feature for determining whether an address record already exists for an input address and determining whether a validation status of the address record has expired before performing a validation process, as taught by Winslow, into the pre-validation process of Seaberg in view of Ixsight/Crutcher. One of ordinary skill in the art would have been motivated to make this modification with the purpose to “provide novel techniques for improving the outcome of such address validating procedures”4, as suggested by Winslow. Further, one of ordinary skill in the art would have recognized that the teachings of Winslow are compatible with the system of Seaberg in view of Ixsight/Crutcher as they share capabilities and characteristics; namely, they are both directed to systems configured to pre-process an address data file before having said address data file validated by an address validation system. 

Claims 6 and 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Seaberg U.S. Publication No. 2008/0172241, hereafter known as Seaberg, in view of Ixsight “India Address Verification” 08/13/2017, hereafter known as Ixsight, in further view of Crutcher et al. U.S. Publication No. 2013/0179299, hereafter known as Crutcher, in further view of Burke U.S. Publication No. 2004/0133561, hereafter known as Burke. 

	Regarding claim 6,
	Seaberg in view of Ixsight/Crutcher teaches the limitations of claim 1. Further, Seaberg teaches querying the address database to determine whether the address record corresponding to the shipping address is stored in the address database (“APS may receive the data file from server and may attempt to validate each address in the file using database 140”, ¶ [0034]), (“APS will attempt to match the addresses in the data file against the database 140”, ¶ [0049]), (“a footnote code may be inserted into the data file containing the the unvalidated address indicating an address could not be found in the database”, ¶ [0052]). 

	Seaberg in view of Ixsight/Crutcher does not explicitly teach creating a new address record where no address record corresponding to the shipping address is located in the address database.

	However, Burke teaches creating a new address record where no address record corresponding to the shipping address is located in the address database (“Upon entry to the Postal Address Test […] the Database is queried to check if the postal address from the received data record also exists in the Database (test 66). If the postal address does not exist in the Database, it is marked for addition to the Database (step 68).” ¶ [0165]). 
	 
Seaberg in view of Ixsight/Crutcher with the system of Burke that is capable of adding a postal address to database in the event that a record of said postal address does not exist in the database. One of ordinary skill in the art would have been motivated to make this modification when one considers that both Seaberg in view of Ixsight/Crutcher are directed to searching a database to find an stored postal address that matches a received address and when one further considers that by implementing a condition where a new record is only created in the event that a record does not already exists, “the advantages of such a database format is…the Database has reduced data storage requirements because each item…is only stored once in the database. That is, even if two recipients share a postal address, that postal address is only listed in the database once”5, as suggested by Burke. 

	Regarding claim 7,
	Seaberg in view of Ixsight/Crutcher/Burke teaches the limitations of claim 6. Further, Seaberg teaches the following:
	Wherein the at least one of the shipping address and the new address record are communicated to the AVS.
	Seaberg teaches “electronically receiving a data file from a sender, the data file comprising one or more addresses”, ¶ [0011])  and “server 120 may include software-based logic (not shown) for receiving the data file from mailers 110 a-n  […] Server 120 may include a database for storing the received data file after the data file is received by mailers“ (¶ [0032]). Further, Seaberg teaches “If the server determines the data file is valid, server then sends the 130 may receive the data file from server 120 and may attempt to validate each address in the file using database 140” (¶ [0034]).
	Thus, Seaberg teaches a server may send a data file (containing one or more addresses provided by a mailer) to an APS to be validated; equivalent to communicating at least the shipping address to the AVS. 

Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Seaberg U.S. Publication No. 2008/0172241, hereafter known as Seaberg, in view of Ixsight “India Address Verification” 08/13/2017, hereafter known as Ixsight, in further view of Crutcher et al. U.S. Publication No. 2013/0179299, hereafter known as Crutcher, in further view of Burke U.S. Publication No. 2004/0133561, hereafter known as Burke, in further view of Winslow U.S. Publication No. 2007/0214138, hereafter known as Winslow.

	Regarding claim 8,
 	Seaberg in view of Ixsight/Crutcher/Burke teaches the limitations of claim 6. Further, Seaberg in view of Ixsight/Crutcher/Burke does not teach, however Winslow does teach, the following:
	Querying the address record corresponding the shipping address for an address validation timestamp; and revalidating the address record where the timestamp is not current. 
	Winslow teaches “each client 16 preferably maintains one or more companion files (e.g., data files, a database, or any other suitable storage location in a memory) to which is saved selected data for each validated address […] each record includes an associated expiration date, so that client 16 may determine whether the record is valid or whether it has expired, such that the address must be validated through AMS server 12 […] client 16 software determines that the record expiration date has expired, thereby requiring that the previously validated Winslow teaches “Operation begins at step 60, with the user selecting a desired destination address from an address book at client […] client 16 determines whether there is a corresponding record in the companion file for the selected address” (¶ [0051]) and  “client 16 determines whether the record in the companion file is expired, for example, by reviewing the Expiration date data member stored in the companion file record […]  If the record has expired, then the record is stale and operation proceeds to step 64. […] operation proceeds to step 64, and the address must be validated through AMS” (¶ [0052]). 
	Thus, Winslow teaches a system client that maintains companion files, each having data associated with validated addresses and an expiration date data that indicates whether or not a previously validated address is still valid.  Further, Winslow teaches that the client may receive a selected address from a user, query the companion files to find a matching address, and may determine if the validated address in the companion files are expired (equivalent to querying an address record for an address validation timestamp and determining that the address validation timestamp is no current). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Seaberg in view of Ixsight/Crutcher/Burke with the teachings of Winslow by incorporating a feature for determining whether an address record already exists for an input address and determining whether a validation status of the address record has expired before performing a validation process, as taught by Winslow, into the pre-validation process of Seaberg in view of Ixsight/Crutcher/Burke. One of ordinary skill in the art would have been motivated to make this modification with the purpose to “provide novel techniques for improving the outcome of such address validating procedures”6, as suggested by Winslow. Further, one of ordinary skill in the art would have Winslow are compatible with the system of Seaberg in view of Ixsight/Crutcher/Burke as they share capabilities and characteristics; namely, they are both directed to systems configured to pre-process an address data file before having said address data file validated by an address validation system. 

Claim 21 is rejected under 35 U.S.C. § 103 as being unpatentable over Seaberg U.S. Publication No. 2008/0172241, hereafter known as Seaberg, in view of Ixsight “India Address Verification” 08/13/2017, hereafter known as Ixsight, in further view of Crutcher et al. U.S. Publication No. 2013/0179299, hereafter known as Crutcher, in further view of Winslow U.S. Publication No. 2007/0214138, hereafter known as Winslow.

	Regarding claim 21, 
	Seaberg teaches the following:
	An interface, accessible by a user device over a computer communication network, for inputting the shipping address; (“mailers 110 a-n may serve as source systems for providing unvalidated addresses to be validated.”¶ [0029]), (“server 120 may include software-based logic (not shown) for receiving the data file from mailers 110 a-n and may also send a message to each mailer 110” ¶ [0032]), (Fig. 1 shows that the mailers are in communication with the server over a network), (“The components shown in FIG. 1 […] may comprise computing devices or platforms” ¶ [0033]), (“ components (such as mailers 110 a-n) ¶ [0028]), (Each computing device of comprises an input device and a display device ¶ [0039]).

	A computerized software application platform for receive the shipping address from the interface, the software application platform including a computer-readable database for at least storing the shipping addresses; (“server 120 may include software-based logic (not shown) for receiving the data file from mailers 110 a-n and may also send a 110 a-n that their respective the data file back is ready for pick up once the file has been updated by APS […] Server 120 may include a database for storing the received data file after the data file is received by mailers 110 a-n and after it is updated by APS”, ¶ [0032]). 

	A computerized address validation service (AVS) for validating the shipping address, accessible over the network by the computerized application platform, the AVS including an AVS database for at least storing the validated shipping addresses. 
	Seaberg teaches a “System may also include a server, a delivery service provider (DPS), Address Processing System (APS), and a database […] which are all connected to a network”, ¶ [0028], where “APS 130 may receive the data file from server 120 and may attempt to validate each address in the file using database 140” (¶ [0034]). Further, Seaberg teaches “APS 130 will attempt to match the addresses in the data file against the database 140 (step 340). Database 140 may consist of addresses added to the USPS master addressing database” (¶ [0049]). Further, Seaberg teaches “it is noted that various combinations of the components in DSP 115 may be owned and operated by any mail delivery service provider” (¶ [0028]). 
	Thus, the APS that receives an address over a network to be validated is equivalent to the AVS for validating the shipping address accessible over the network by the computerized application platform. Further, the APS is connected to a database consisting of addresses added to the USPS master addressing database, such that the APS may validate new address by finding a match in said database; equivalent to the AVS including an AVS database for at least storing the validated shipping addresses. 

	Seaberg does not explicitly teach a system that may utilize multiple sources to validate an address, such as an AVS and at least one carrier. 

	However, Ixsight teaches a feature for validating and verifying addresses by referencing and checking with multiple sources, such as proprietary address databases, third party public domain data, and postal services (see para. 4, lines 1-2), (see para. 5, lines 1-2).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Seaberg with the teachings of Ixsight by incorporating a feature for validating an address by utilizing and referencing multiple sources, such as proprietary address databases or postal services. One of ordinary skill in the art would have been motivated to modify the system of Seaberg with a feature for validating an address by referencing multiple proprietary address databases and progressively enriching the shipping address through the validation process when one considers “the need for address verification is critical for financial product onboarding and background checks” (para. 1, lines 6-7) and for “ensuring that correct elements appear in the appropriate hierarchical alignment” (para. 5, lines 5-6), as suggested by Ixsight. Further, one of ordinary skill in the art would have been motivated to make this modification to the system of Seaberg when one considers “be it for ecommerce, location analytics, financial industry or human resources -Ixsight’s […] address verification is the best you can get” (para. 6, lines 1-2), as suggested by Ixsight.  

	Although Seaberg in view of Ixsight teaches a system comprising an Address Processing System (APS) configured to validate an address and further teaches a feature for utilizing multiple proprietary and third party public domain address databases to validate an address, Seaberg in view of Ixsight does not explicitly teach that the proprietary/third party public domain address databases include a carrier address validation service for receiving and validating the validated shipping address using the carrier address validation service and 

	However, Crutcher teaches the following:
	At least one carrier, accessible over the network, the carrier including an automated computerized carrier address validation service, the carrier address validation service for receiving and validating the […] shipping address using the carrier address validation service and communicating to the database at least a carrier validated shipping address […] 
	Crutcher teaches “validation data module 500 is configured to activate a remote validation tool 502 that, in turn, performs one or more hygiene cleansing processes on at least a received customer and/or recipient address.” ¶ [0076]. Further, “UPS Online Tools are generally available in both XML (eXtensible Markup Language) and HTML formats […] the validation tool 502 may comprise the UPS Online Address Validation Tool […] the validation tool 502 may comprise any of a variety of address validation tools, as commonly known and understood in the art as being capable of cleansing at least portions of address-related data.” ¶ [0077]. Further, “at least the customer address 402 is transmitted to the data validation module 500. “ ¶ [0078], and “once at least a portion of customer data 410 […] has been received by the data validation module 500, the module proceeds to step 530, wherein the remote validation tool 502 is activated.” ¶ [0079]. Further, “the data validation module 500 proceeds through step 530 by activating and/or contacting the validation tool 502” ¶ [0080]).  Further, Crutcher teaches “data validation module 500 according to various embodiments next executes step 540 (see FIG. 6), during which it receives a set of validated data results 505 (see FIG. 3) from the tool […] the validation module 500 may be configured to passively await receipt of the validated data results” ¶ [0080].
	Thus, Crutcher teaches a validation data module that receives an address and subsequently contacts a remote validation tool, such as the UPS Online Address Validation Tool, for validation of the address. The UPS Online Address Validation Tool that is capable of providing validation results back to a computing system is considered to be equivalent to the carrier including a carrier address validation service, the carrier address validation service for receiving and validating the shipping address using the carrier address validation service and communicating to the database at least a carrier validated shipping address.

	It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Seaberg in view of Ixsight with the teachings of Crutcher by including the UPS Online Address Validation Tool for validating an address and receiving a set of validation results therefrom, as taught Crutcher, among the multiple proprietary/third party public domain address databases that are utilized by the system of Seaberg in view of Ixsight to validate an address. One of ordinary skill in the art would have been motivated to include the UPS Online Address Validation Tool among the proprietary/third party public domain address databases that are utilized by the system of Seaberg in view of Ixsight to validate an address when one considers that “to provide further efficiency and customer convenience […] an address validation tool may be accessed to minimize inaccuracies” (¶ [0032]), as suggested by Crutcher with respect to the UPS validation tool. Further, one of ordinary skill in the art would have been motivated to incorporate such a feature in the system of Seaberg in view of Ixsight for validating an address by utilizing an additional shipping carrier validation tool when one considers that such a modification further “helps mailers validate the accuracy of their address information” (¶ [0022]), as suggested by Seaberg. Furthermore, one of ordinary skill in the art would have recognized that the teachings of Crutcher are compatible with the system of Seaberg in view of Ixsight as they share capabilities and characteristics; namely, they are both directed to systems and methods for validating addresses using carrier validation tools.


	Seaberg in view of Ixsight/Crutcher does not explicitly teach that the address being validated by the carrier address validation service is an address that has been validated and that the shipping address is progressively enriched through each validation step. 

	However, Winslow teaches the following:
	[…] address validation service for receiving and validating the validated shipping address […] 
	Winslow teaches “operation of system 10 […] with validating an address from an address book is described […] Operation begins at step 60, with the user selecting a desired destination address from an address book at client […] client 16 determines whether there is a corresponding record in the companion file for the selected address […] this is accomplished by accessing the Address Identity values in the companion file to determine whether there is an associated record for the selected address” (¶ [0051]).  Further, Winslow teaches “client 16 software determines that the record expiration date has expired, thereby requiring that the previously validated addresses be validated again” (¶ [0045]) and  “if there is an associated record in the companion file, […] client 16 determines whether the record in the companion file is expired, for example, by reviewing the Expiration date data member stored in the companion file record […] If the record is instead extant, then operation proceeds to query block 68, and client 16 determines whether the address has been altered by the user […] this is accomplished by comparing hash values for the selected address and the record in the companion file [..]  If the hash values do not match, then operation proceeds to step 64, and the address must be validated through AMS server 12” (¶ [0052]), “address matching system (AMS)” (¶ [0031]). 
	Thus, Winslow teaches a system that may receive an address from a user and determine whether a previously validated address that matches the received address has expired or is still extant, where even if the previously validated address has not expired it may 

	Wherein the shipping address is progressively enriched through each validation step. 
	Winslow teaches “AMS server 12 returns the results of an address validation along with a result code to indicate to client 16 the outcome of the validation process. For example, the result code may indicate that the input address 1) is valid, 2) is corrected […] 5) includes an invalid number or street, 6) includes an invalid city, 7) includes an invalid state, 8) includes an invalid ZIP code” (¶ [0043]). Examiner notes that, in light of the Applicant’s specification, “a shipping address is “enriched” when it is made more accurate or reliable due to a verification of, correction, or addition to, information in the shipping address […] shipping address may be considered “enriched” if it has been verified as accurate by a shipper, validation service, or the like, even though the information in the shipping address has not been changed” (¶ [0032]). In view of the disclosure recited above, Winslow teaches a system that receives validation results from an AMS, where the validation results may indicate that an address has been corrected or is valid; equivalent to enriching a shipping address. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Seaberg in view of Ixsight/Crutcher with the teachings of Winslow by incorporating a feature for validating an address again after it has already been validated and enriching the address in the process of validation, as taught by Winslow, into the system Seaberg in view of Ixsight/Crutcher that is configured to validate an address via multiple validation services. One of ordinary skill in the art would have been motivated to make this modification with the purpose to “provide novel techniques for improving 7, as suggested by Winslow. Further, one of ordinary skill in the art would have recognized that the teachings of Winslow are compatible with the system of Seaberg in view of Ixsight/Crutcher as they share capabilities and characteristics; namely, they are both directed to systems configured to validate shipping addresses.

Claim 22 is rejected under 35 U.S.C. § 103 as being unpatentable over Seaberg U.S. Publication No. 20080172241, hereafter known as Seaberg, in view of ShipEngine “Validate an Address” (06/06/2017), hereafter known as ShipEngine.

	Regarding claim 22, 
	Seaberg teaches a computer readable medium storing a plurality of instructions, which when executed by a processor, perform a method (a computer-readable medium is provided that stores program instructions for validating addresses “, ¶ [0013]). 

	Further, Seaberg teaches receiving, through the interface over a network, the shipping address; (“mailers 110 a-n may serve as source systems for providing unvalidated addresses to be validated.”¶ [0029]), (“server 120 may include software-based logic (not shown) for receiving the data file from mailers 110 a-n and may also send a message to each mailer 110” ¶ [0032]), (Fig. 1 shows that the mailers are in communication with the server over a network), (“The components shown in FIG. 1 […] may comprise computing devices or platforms” ¶ [0033]), (“ components (such as mailers 110 a-n) ¶ [0028]), (Each computing device of comprises an input device and a display device ¶ [0039]).

	Furthermore, Seaberg teaches receiving from the computerized carrier validation service, at least the carrier validated shipping address, wherein the carrier-validated shipping address is progressively enriched through each validation step. (“APS may then attempt to validate the addresses in the data file by matching each address against periodic validation products […] such as the current weekly ZIP+4 and DPV products […] the weekly products are not released to mailers and are used only within USPS”, ¶ [0046]), (“If APS finds a match between an address in the data file and an address in the current Zip+4 and DPV weekly products, then the address is considered valid. The data file is updated […] An updated file […] being changed from ‘invalid’ to ‘valid’[…] If no more addresses exist in the data file, APS sends the data file back to the server”, ¶ [0048]). Examiner notes that, in light of the Applicant’s specification, “a shipping address may be considered “enriched” if it has been verified as accurate by a shipper, validation service, or the like, even though the information in the shipping address has not been changed” (See Applicant’s specification, ¶ [0032]). Thus, Seaberg teaches an address processing system that validates an address data file using computerized USPS validation products and subsequently receives an indication from the validation products if the address data file has been validated by the USPS managed data, effectively enriching the shipping address as a result.  
	
	Seaberg does not explicitly teach validating, by an automated computerized address validation service (AVS), the shipping address. Further, Seaberg does not teach requesting, by the AVS, via a computerized carrier validation service of at least one carrier, the at least one carrier to at least validate the validated shipping address.  

ShipEngine is an address validation service that “supports address validation”8 for a plurality of countries. Further ShipEngine teaches validating, by an automated computerized address validation service (AVS), the shipping address (“ShipEngine cross reference multiple databases to validate addresses and identify potential deliverability issues”9). 

	Furthermore, ShipEngine teaches requesting, by the AVS, via a computerized carrier validation service of at least one carrier, the at least one carrier to at least validate the validated shipping address (“ShipEngine cross reference multiple databases to validate addresses and identify potential deliverability issues”10). As discussed above, the USPS issues validation products with access to a master addressing database that may be used by address validation software to validate addresses (See Seaberg ¶ [0008]), thus the address validation service of ShipEngine is capable searching this computerized database (equivalent to a computerized carrier validation service of at least once carrier) as one of the multiple databases it uses to validate an address.  

	It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the address validation system of Seaberg that utilizes address validation products and a master database offered by the USPS to validate a received address, with the address validation service of ShipEngine that is capable of cross referencing multiple databases to validate an address. One of ordinary skill in the art would have been motivated to modify the system of Seaberg by substituting the address validation service of ShipEngine for one of the validation products used in the system of Seaberg to validate an address and further having the address validation service of ShipEngine include the master database of the USPS in its cross 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319.  The examiner can normally be reached on Monday-Friday 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORGE G DEL TORO-ORTEGA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See ¶ [0076]), Winslow. 
        2 See ¶ [0076]), Winslow. 
        3 See ¶ [0076]), Winslow. 
        4 See ¶ [0076]), Winslow. 
        5 See Burke, ¶ [0111].
        6 See ¶ [0076]), Winslow. 
        7 See ¶ [0076]), Winslow. 
        8 See lines 1-3 under heading “Validate and Address”, ShipEngine
        9 See line 5 under heading “Validate and Address”, ShipEngine.
        10 See line 5 under heading “Validate and Address”, ShipEngine.